ORDER
The parties having jointly informed the court that this action has been settled, the opinion, filed on November 16, 2000, in Cook v. Robbins, 232 F.3d 736 (9th Cir. 2000), is WITHDRAWN and this appeal is DISMISSED. See Independent Union of Flight Attendants v. Pan American World Airways, 966 F.2d 457, 459 (9th Cir.1992) (holding that appeal should be dismissed when it becomes moot prior to issuance of mandate). Upon the issuance of the mandate, the district court shall withdraw its decision and enter its judgment in accordance with the terms of the settlement agreement.
The mandate shall issue forthwith.